DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
This is in response to applicant’s amendment/response filed on 5/28/2021, which has been entered and made of record. Claim(s) 1, 6, 7, 9, 10, 11, 16, 17, 19 and 20 have been amended. Claim(s) 2, 4, 5, 12, 14, 15 are canceled. Claims 21-25 are newly added. Claim(s) 1, 3, 6-11, 13, 16-25 are pending in the application. The objections to claim 14 has been withdrawn in view of amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 6, 7, 11, 16, 17, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 20200129850) in view of Hilliges et al. (US 20120113223), and further in view of Rosenberg et al. (US 20170031502). 
Regarding claim 1, Ohashi discloses A system comprising: a near eye display (NED) comprising: an optical assembly having an electronic display that is configured to display images in accordance with display instructions (Ohashi, “[0017] The display device 2 may be, for example, a transmissive HMD that presents images of a real space and a virtual space in a superimposed state (in a semitransparently synthesized state) to the user wearing the display device 2, or may be a non-transmissive HMD that displays an image of a virtual space”);
an imaging device configured to capture one or more images of a portion of a local area of the NED (Ohashi, “[0019] The imaging unit 23 is a camera or the like. The imaging unit 23 repeatedly images an image of the real space within a predetermined field of view in front of the user (in front of the head), and sends out image data obtained by the imaging to the information processing device 1 via the communicating unit 22”); and 
a controller configured to: determine that a first hand and a second hand of a user of the NED located within the local area are performing a pinch gesture, using the captured one or more images, wherein the pinch gesture comprises, for each hand, a distal end of an index finger and a distal end of a thumb of the hand oriented to be within a threshold distance of each other (Ohashi, fig.7, “[0023] The control unit 11 detects the position of each fingertip of the user in the real space and the orientation of each finger of the user in the real space (whether each finger is showing a back thereof to the user side or is showing a pad thereof to the user side) on the basis of the image data obtained by the imaging by the imaging unit 23, the image data being output by the display device 2, and obtains information indicating the ; 
display a first content item at a position between the distal end of the index finger and the distal end of the thumb of each hand, such that the first content item moves in conjunction with movement of the first and second hands and the first content item appears to be held between the index finger and the thumb of both hands (Ohashi, fig.7, “[0070] In the present example, as depicted in FIG. 7, when both hands are each moved so as to be separated from each other (in directions of arrows in the figure) in a state in which both end portions of the target virtual object are held by both hands, the information processing device 1 recognizes the movements of the hands, and performs control to enlarge the target virtual object within the virtual space”).
On the other hand, Ohashi fails to explicitly disclose but Hilliges discloses in response to determining that the first hand is performing the gesture, update the display instructions to cause the electronic display to: display a first content item at a position on the first hand, using the electronic display of the NED, such that the first content item moves in conjunction with movement of the first hand (Hilliges, “[0032] As the computing device 110 also knows the location of the virtual objects 112, it can determine whether the object 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hilliges into the combination of Rosenberg and Ohashi. That is, applying the displaying virtual objects based on one hand gesture of Hilliges to both hand of Ohashi. The motivation/ suggestion would have been to provide a user-friendly interface for interaction between the user and virtual objects (Hilliges, “[0007] The processor receives the images, tracks the hand pose in six degrees-of-freedom, and enables interaction between the hand and the virtual object”). 
On the other hand, Ohashi in view of Hilliges fails to explicitly disclose but Rosenberg discloses determine that the second hand is no longer performing the pinch gesture; and in response to determining that the second hand is no longer performing the pinch gesture, update the display instructions to cause the electronic display to: continue display of the first content item at a position between the distal end of the index finger and the distal end of the thumb of the first hand (Rosenberg, fig.3, “[0070] In particular, if the user does not grasp the right input device with an increasing force that remains above the increasing threshold force magnitude of the pinch gesture while drawing the right input device away from the left input device, the computer system can slip the virtual sling from the virtual right hand and fire a virtual projectile from the virtual slingshot at a speed and trajectory corresponding to the relative position of the right input device to the left input device at the slippage time. For example, the computer system can implement a friction model (e.g., a static or kinetic friction model) to define persistence or rigidity of coupling between the virtual right hand and the virtual sling and to define slippage between the virtual right hand and the virtual sling according to the force magnitude of the pinch gesture at the right input device”. Therefore, in the lower right corner image of fig.3, when the right hand does not perform the pinch gesture, the image of the slingshot continues to be displayed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosenberg into the combination of Ohashi and Hilliges. That is, adding the continuously displaying virtual image when one hand releases of Rosenberg to display the virtual object of Ohashi and Hilliges. The motivation/ suggestion would have been to provide a new and useful system and method for manipulating a virtual environment (Rosenberg, [0003]), and to free one hand for further manipulations. 
Regarding claim(s) 11, it is interpreted and rejected for the same reasons set forth in claim(s) 1.

On the other hand, Ohashi in view of Rosenberg fails to explicitly disclose but Hilliges discloses wherein the controller is further configured to: display a set of virtual interface elements at predetermined locations relative to the user's body, wherein each of the set of virtual interface elements is associated with a corresponding action able to be performed on the first content item (Hilliges, fig.5, “[0048] As with the previous example, the user 100 is holding virtual object 112 in the palm of hand 302. The computing device 110 has also rendered icons or tool-tips in association with each of the fingertips of the hand 302, as described above with reference to FIG. 3. Each of the icons or tool-tips relate to a control that can be applied to the virtual object 112”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hilliges into the combination of Rosenberg and Ohashi. That is, adding the virtual interface of Hilliges to the system of Rosenberg and Ohashi. The motivation/ suggestion would have been to provide a user-friendly interface for interaction between the user and virtual objects (Hilliges, “[0007] The processor receives the images, tracks the hand pose in six degrees-of-freedom, and enables interaction between the hand and the virtual object”). 
 Regarding claim 6, Ohashi in view of Rosenberg and Hilliges discloses The system of claim 21.
On the other hand, Ohashi in view of Rosenberg fails to explicitly disclose but Hilliges discloses wherein a corresponding action includes removing the first content item from display (Hilliges, “[0045] Note that any other suitable functions can alternatively be associated 
Regarding claim 7, Ohashi in view of Rosenberg and Hilliges discloses The system of claim 21.
On the other hand, Ohashi in view of Rosenberg fails to explicitly disclose but Hilliges discloses wherein a corresponding action includes causing display of additional data relating to the first content item (Hilliges, “[0048] For example, the user can copy the virtual object located in the palm of their hand by bending the thumb and touching the palm with the tip of the thumb. Claim 14, wherein the function comprises at least one of: a copy function; a paste function; a cut function; a delete function; a move function; a warping operation; a shearing operation; a deforming operation; a painting operation; a rotate function; and a scale function”). The same motivation of claim 21 applies here.
Regarding claim(s) 23, 16, 17, they are interpreted and rejected for the same reasons set forth in claim(s) 21, 16, 17, respectively.
Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Hilliges and Rosenberg, and further in view of Rhee et al. (US 20180349690).
Regarding claim 3, Ohashi in view of Hilliges and Rosenberg discloses The system of claim 1.
On the other hand, Ohashi in view of Hilliges and Rosenberg fails to explicitly disclose but Rhee discloses wherein the first content item is a planar virtual object (Rhee, figs. 6C, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rhee into the combination of Ohashi in view of Rosenberg and Hilliges. That is, adding the planar virtual object of Rhee to the virtual object of Ohashi in view of Rosenberg and Hilliges. The motivation/ suggestion would have been when the user's gesture is a gesture of holding a virtual object, the controller 180 may transmit a larger feedback signal as a relative distance between the virtual object and the user's hand decreases (Rhee, [0230]). 
Regarding claim(s) 13, it is interpreted and rejected for the same reasons set forth in claim(s) 3.
Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Rosenberg and Hilliges, and further in view of Kim (US 20140272866).
Regarding claim 8, Ohashi in view of Rosenberg and Hilliges discloses The system of claim 7.
On the other hand, Ohashi in view of Rosenberg and Hilliges fails to explicitly disclose but Kim discloses wherein the first content item is displayed as a virtual object defining a first plane, and the additional data relating to the first content item is displayed as a second virtual object on the first plane (Kim, “[0071] Generally referring to FIGS. 13-16, a graphical user interface for a virtual reality surgical simulator may be disclosed. Main panel 1302 may be .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim into the combination of Ohashi in view of Rosenberg and Hilliges. That is, applying the virtual menu of Kim to the system of Ohashi in view of Rosenberg and Hilliges. The motivation/ suggestion would have been Graphical user interface 1300 may be configured to present information in an easy-to-use manner and enable a user to access configuration options and tools in a natural and intuitive manner before and during a simulated surgical procedure (Kim, [0071]).
Regarding claim(s) 18, it is interpreted and rejected for the same reasons set forth in claim(s) 8.
Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Rosenberg and Hilliges, and further in view of Lanier et al. (US 20180075658).
Regarding claim 10, Ohashi in view of Rosenberg and Hilliges discloses The system of claim 1. 
On the other hand, Ohashi in view of Rosenberg and Hilliges fails to explicitly disclose but Lanier discloses wherein the set of virtual interface elements is displayed on a surface of a wrist of the first hand of the user (Lanier, “[0121] FIG. 8 is a schematic view depicting arm-lock menus 800A and 800B (collectively referred to as "800") on wrists 802A and 802B (collectively referred to as "802") of a user in a mixed reality environment 804, according to some examples”).

Regarding claim(s) 20, it is interpreted and rejected for the same reasons set forth in claim(s) 10.
Allowable Subject Matter
Claims 9, 19, 22, 24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 22, it recites, detect a subsequent gesture performed by the second hand of the user to interact with a first virtual interface element of the set of virtual interface elements, the subsequent gesture taking place after the second hand is no longer performing the pinch gesture; and in response to detecting the subsequent gesture performed by the second hand, update the display instructions to cause the electronic display to: perform a first action corresponding to the first virtual interface element on the first content item. 
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious.
Claim(s) 24 recites similar features as claim 22 thus is allowed under similar rational.
Claim 25 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-11, 13, 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        6/5/2021